Appeals by the defendant from (1) *784a judgment of the County Court, Nassau County (Winick, J.), rendered June 8, 1984, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), and criminal use of a firearm in the first degree (two counts) under indictment No. 55800, upon his plea of guilty, and imposing sentence; and (2) a judgment of the same court, rendered June 11, 1984, convicting him of robbery in the first degree under indictment No. 56172, upon his plea of guilty, and imposing sentence. The appeal with respect to indictment No. 55800 brings up for review the denial, after a hearing (Lawrence, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgments are affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress the complainant’s in-court identification, as no evidence was introduced that the photographic identification procedure utilized by the police was in any way suggestive. Further, the People established with reasonable certainty that the "photo pack” introduced into evidence was the one which was viewed by the witnesses to the incident and had not been altered; thus, any deficiencies in the chain of custody went to the weight rather than to the admissibility of the evidence (see, People v Julian, 41 NY2d 340; People v Capers, 105 AD2d 842).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.